 

Exhibit 10.1

 

FIRST Amendment to 2018 Employment Agreement

 

THIS FIRST AMENDMENT TO 2018 EMPLOYMENT AGREEMENT (this “First Amendment”) is
entered into this 6th day of April, 2020 (the “First Amendment Effective Date”)
by and between TEXAS ROADHOUSE MANAGEMENT CORP., a Kentucky corporation (the
“Company”), and DOUG THOMPSON, an individual resident of the Commonwealth of
Kentucky (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Executive are parties to the 2018 Employment Agreement
dated August 23, 2018 (the “Employment Agreement”) relating to Executive’s
service as Chief Operating Officer of Texas Roadhouse, Inc., a Delaware
corporation;

 

WHEREAS, pursuant to Sections 4(a) and 4(b) of the Employment Agreement,
Executive is entitled to receive, without limitation, a base salary and an
Incentive Bonus in consideration of his employment services as described in the
Employment Agreement; and

 

WHEREAS, the Company and Executive desire to amend the terms and conditions of
the Employment Agreement in accordance with the terms and conditions of this
First Amendment.

 

NOW THEREFORE, in consideration of the mutual covenants made herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1.       Recitals; Defined Terms. The recitals set forth above are true and
accurate and are hereby incorporated herein by reference. Except as specifically
set forth herein, all capitalized terms shall have the same meanings as set
forth in the Employment Agreement.

 

2.       Base Salary and Incentive Bonus. Notwithstanding anything to the
contrary contained in the Employment Agreement, including, without limitation,
Sections 4(a) and 4(b) of the Employment Agreement, Executive shall forgo (A)
one hundred percent (100%) of his base salary in excess of the amount necessary
to cover Executive’s required contributions to his employment benefits and
related payroll taxes for the pay period beginning on April 1, 2020 and
continuing thereafter to and through January 7, 2021, and (B) one hundred
percent (100%) of his Incentive Bonus that Executive would have otherwise been
entitled in accordance with and subject to the terms and conditions of the
Employment Agreement for the pay period beginning on April 1, 2020 and
continuing thereafter to and through January 7, 2021. Executive shall continue
to remain eligible to receive a prorated portion of the Incentive Bonus for the
period between January 8, 2020 through March 31, 2020 in accordance with and
subject to the terms and conditions of the Employment Agreement.

 

3.       Miscellaneous. Except as expressly amended herein, all of the terms and
conditions of the Employment Agreement shall remain in full force and effect.
This First Amendment may be executed in counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
instrument. This First Amendment shall be binding on the parties when executed
and delivered by the parties to one another by electronic transmission. In the
event of a conflict between the terms of this First Amendment and the Employment
Agreement, the terms of this First Amendment shall govern.

 

[Signatures Appear on Following Page]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this First Amendment
as of the First Amendment Effective Date.

 

 

THE COMPANY:

 

TEXAS ROADHOUSE MANAGEMENT CORP.,

a Kentucky corporation

    By:       /s/ Christopher C. Colson   Name:      Christopher C. Colson  
Title:      Corporate Secretary      

EXECUTIVE:

 

By:         /s/ Doug Thompson     DOUG THOMPSON, an individual resident     of
the Commonwealth of Kentucky  

 



2 

 